DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Examiner acknowledges receipt of preliminary amendment/arguments filed 07/23/2021.  The arguments set forth are addressed herein below.  Claims 1-20 remain pending, no Claims have been newly added, and no Claims have been currently canceled.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is outside the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 states, “a communications circuit connected with a plurality of sensors to transmit an electromagnetic signal upon one or more of the sensors detecting the motion of a sports implement over said device”.  However, it appears that said limitation should state, “a communications circuit connected with the plurality of motion sensors to transmit an electromagnetic signal upon one or more of the sensors detecting the motion of a sports implement over said device” in order to be consistent with prior limitations.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  claim 16 depends from either claim 14 or 15.  Thus, it is unclear which claim, claim 16 should depend from.  Appropriate correction is required.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 09/570,233, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  While the ‘233 provides support for plates and proximity sensors in combination with a golf club or a device, the specific design of the device using motion sensors and non-contact sensors as claimed in claims 10 and 11 does not find support in the prior-filed application.  The coaxial cable and the zero voltage differential explicit in claims 10 and 11, do not find support in the ‘233 application.  This list is non-exhaustive.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 2, 5, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 19 of U.S. Patent No. 7,789,742.  Although the claims at issue are not identical, they are not patentably distinct from each other they are directed to substantially similar subject matter.  In particular, the patent claims are directed toward a computerized interactive sports system, including a competition between players.  The instant application is directed toward a generic sports implement, which can encompass golf clubs and/or golf balls.  As such, the instant application is anticipated by the parent patent claims.  
Furthermore, instant claims 2, 5, and 8 are substantially similar to claims 8 and 19 of the parent patent.
Claim Interpretations under 35 USC §112, sixth paragraph
The following is a non-exhaustive list of claim limitations that have been interpreted under 35 U.S.C. 112, sixth paragraph, because they use a non-structural term, which is not preceded by a structural modifier, coupled with functional language without reciting sufficient structure to achieve the respective functions:
a noncontact event means for acquiring information.
Claims 1-12 recite or refer to at least one of the above limitations.  Since these limitations invoke 35 U.S.C. 112, sixth paragraph, the claims are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim limitations do not have sufficient antecedent basis in the claim(s) themselves or in the claim(s) upon which they depend:
said noncontact sensor arrays (claim 1);
said first computers (claim 1);
the sequential play of the game (claim 1); and 
the individual player practice session (claim 1).

Claims 2-12 have been rejected as they depend from rejected claim 1.

Claims 1-12 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Claims 1-12 recite or refer to at least one of the above limitations interpreted under §112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gates (US 6441745 B1) (henceforth, “Gates”).
Regarding claim 13, Gates teaches a sports implement motion sensing device comprising:
a plurality of motion sensors uniformly distributed upon and or proximate to a device surface area (e.g., accelerometers 18 in Col. 2 Lines 27-49); and
a communications circuit connected with the plurality sensors to transmit an electromagnetic signal upon one or more of the sensors detecting and object or sports implement motion over the device (e.g., a wireless transmitter with an antenna 26 in Col. 2 Lines 61-64 and Col. 1 Lines 50-55).
Regarding claim 17, Gates teaches the communications circuit includes a wireless electromagnetic signal transmitting circuit (Col. 1 Lines 50-55 and Col. 2 Lines 61-64).
Regarding claim 19, Gates teaches the motion sensing device is remotely connected via the communications link to transmit data electrically or wirelessly to a first 
Regarding claim 20, Gates teaches said first computer is remotely connected via the communications link to transmit data wirelessly to a second computer receiver, for analysis by a second computer for display on a computer display screen (Col. 1 Lines 50-55, Col. 2 Lines 61-64, and Col. 3 Line 66 to Col. 4 Line 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates in view of Lee et al. (US 6224493 B1) (henceforth, “Lee”).
Regarding claim 18, while Gates teaches wireless transmission, fails to explicitly disclose that the wireless electromagnetic signal transmitting circuit is a radio frequency transmitter.  However, in a related disclosure, Lee teaches the interface means is capable of transferring data from the instrumented golf club to the computing means for processing the data and presenting the data in a useful and informative format (see abstract).  More particularly, Lee teaches data collected from these sensors then may be transferred to a signal processor via wires or radio waves (Col. 1 Lines 42-45).  Lee states that by “while the use of radio transmissions is preferable to the use of wires or cables emanating from the golf club for transferring data” (Col. 2 Lines 20-22).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the system of Gates to include the radio transmission features of Lee in order to provide an ease of use while swinging a golf club, as beneficially taught by Lee.
Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715